      Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 1 of 11




                     IN THE UNITED STATES DISTRICT
                       COURT FOR THE NORTHERN
                          DISTRICT OF GEORGIA

 JOHN W RIVES,

              Plaintiff,
 v.                                            Civil Action No.

 PETE BUTTIGIEG, SECRETARY
 U.S. DEPARTMENT OF
 TRANSPORTATION
                                               Jury Trial
                                               Demand
              Defendants.

           COMPLAINT FOR DAMAGES, DECLARATORY AND
                      EQUITABLE RELIEF

       Plaintiff files this Complaint for Damages and Equitable Relief, and

 shows the Court as follows:

                                 INTRODUCTION

           This is a case of employment discrimination based on non-selections,

retaliation and hostile work environment. The U.S. Department of Transportation

(hereafter “Department of Transportation” or “Defendant) discriminated against

John W. Rives (hereafter “Mr. Rives,” or “Plaintiff”) because of his race

(African American), age, and his participation in prior protected activity.

Plaintiff seeks actual damages, declaratory, injunctive, equitable relief,

compensatory damages, cost and reasonable attorney’s fees.

                                  JURISDICTION

                                           1
     Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 2 of 11




                                            1.

           This action is brought for discrimination, and hostile work

environment pursuant to the Civil Rights Act of 1964 as amended and the Age

Discrimination in Employment Act of 1967, as applied to the federal government

and the interpretation of its statutes. The jurisdiction of this court is invoked to

secure protection and redress deprivation of rights secured by federal law which

prohibits discrimination against employees because of their disability.

                                           2.

           The jurisdiction of this Court is invoked pursuant to its original

jurisdiction over cases and controversies arising under federal law, pursuant to

28 U.S.C. § 1331, and all prerequisites to bringing this suit have been met. This

suit is properly before the court.

                                           3.

           Plaintiff timely an Equal Employment Opportunity (hereinafter

“EEO”) complaint on June 4, 2018. On April 25, 2019, the Agency issued a final

decision which Plaintiff appealed. On April 28, 2021, the Agency issued Plaintiff

the Right to File A Civil Action within 90 calendar days. See Ex. A.

                                           4.

           Plaintiff has exhausted the federal administrative remedies, and timely

brings this suit before the Court.
                                            2
     Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 3 of 11




                                     VENUE

                                          5.

           This action properly lies in the United States District Court for the

Northern District of Georgia, pursuant to 29 U.S.C. § 1391(b), because the claim

arose in this judicial district, and pursuant to 42 U.S.C. § 2000e-5(f)(3), because

the unlawful employment practice was committed in this judicial district.

                                     PARTIES

                                          6.
           Mr. Rives is a full-time employee with the U.S. Department of

Transportation – Federal Aviation Administration (FAA) located in Peachtree

City, Georgia. Plaintiff works as a National Airspace Systems (NAS)

Specialist in the TRACON Service Operations Center (A80-SOC). Mr. Rives

is a resident of Clayton County, Georgia and is a citizen of the United States.

                                         7.

           The U.S. Department of Transportation, Federal Aviation

Administration, is a federal government agency and has offices throughout the

United States, including in Peachtree City, Georgia. The U.S. Department of

Transportation, Federal Aviation Administration is an employer, engages in an

industry affecting commerce, and, upon

information and belief, employs more than 500 regular employees.


                                          3
     Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 4 of 11




                                      FACTS

                                          8.

           Plaintiff is a sixty-nine-year-old African American male and at all

relevant times Plaintiff was in his mid to late-sixties.

                                          9.

           Plaintiff has been employed with the U.S. Department of

Transportation, Federal Aviation Administration since 1988. Since 2006,

Plaintiff has served as a National Airspace Systems (NAS) Specialist in the

A80 SOC facility.

                                          10.

           In 2012 or 2013, Plaintiff participated in protected activity by

testifying as a witness in an EEO complaint brought by his colleague against

Responsible Management Official Joseph Stankosky.

                                          11.

           Plaintiff’s first-line supervisor is A80 SOC, SSC Manager, Joseph

   Stankosky; Plaintiff’s second-line supervisor is Technical Operations

   Manager, Jason Breeding

                                          12.

           Joseph Stankosky was aware or reasonably should have been aware

   of Plaintiff’s prior EEO involvement because the complaint was against


                                           4
  Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 5 of 11




Stankosky.

                                     13.

        On February 14, 2018, Plaintiff learned that he was not selected for

the position of NAS Operations Manager under Vacancy Number ASO-

AT0-18-8005-54868.

                                     14.

        Plaintiff contends that Stankosky changed the requirements for

evaluating potential applicants. Which specifically, devalues credit for time

served working at the A80 SOC of which Complainant has worked since

2006.

                                     15.

        Plaintiff further contends the change in requirement for evaluating

applicants devalues credit for TCVEX certification.

                                     16.

        On February 21, 2019, Joseph Stankosky issued Plaintiff a letter of

   reprimand for alleged careless work.

                                     17.

        Plaintiff soon after filed a Complainant with the Office of Special

Counsel for prohibited personnel practice (PPP) which the letter was

ultimately rescinded.


                                       5
  Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 6 of 11




                                      18.



                                      19.

       On April 14, 2019, in rotation with other A80 SOC’s, Plaintiff was

assigned temporarily assigned National Airspace Systems Manager (NOM)

for the midnight shift. This temporary assignment was set to last until July

12, 2019.

                                      20.

       On April 26, 2019, Air Traffic Operations Supervisor, Grant Gers

approached a white A80 SOC, who had less than a year of training,

regarding an error. When Plaintiff, as the National Airspace Systems

Manager NOM, interjected to explain the situation, Gers walked away and

later returned to continue speaking with the Caucasian A80 SOC.

                                      21.

       Plaintiff later remarked to the Caucasian A80 SOC, that Gers

initially sought for explaining, that Gers’ behavior was idiotic.

                                      22.

       In May 2019, Plaintiff’s supervisors Joseph Stankosky and Jason

Breeding called him into a meeting to discuss the incident with Grant Gers.

But on May 29, 2019, Plaintiff was removed as the temporary National


                                       6
  Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 7 of 11




Airspace Systems Manager (NOM).

                                     23.

       On July 22, 2019, Joseph Stankosky informed Plaintiff that he was

not selected for the National Airspace Systems Manager NOM position he

applied for on April 11, 2019. (Vacancy Announcement ASO-AT0-19-

B101-61153). Instead, Plaintiff learned the selectee was a Caucasian

candidate, with less experience, and significantly younger than the Plaintiff.

                          COUNT I
      RACE DISCRIMINAITON IN VIOLATION OF TITLE VII OF
                THE CIVIL RIGHTS ACT OF 1964

                                     24.

       Mr. Rives incorporates by reference the proceeding paragraphs as if

fully reinstated herein.

                                     25.

       As an African American, Plaintiff is a member of a statutory

protected class.

                                     26.

       Having served as A80 SOC National Airspace Specialist (NAS)

since 2006, Plaintiff was qualified and met his employer’s legitimate

expectations during the times he was non-selected and when he was

removed in his capacity as temporary NOM.


                                       7
  Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 8 of 11




                                      27.

       Plaintiff was treated differently than others outside of his statutory

protected class.

                       COUNT II
AGE DISCRIMINAITON IN VIOLATION OF AGE DISCRIMINATION
           IN EMPLOYMENT ACT OF 1967 (ADEA)

                                      28.

       Mr. Rives incorporates by reference the proceeding paragraphs as if

fully reinstated herein.

                                      29.

       Plaintiff met the qualifications for the jobs he applied for in 2018

and 2019.

                                      30.

       In each occasion, Defendant choose candidates that were

significantly younger than the Plaintiff.

                           COUNT III
            RETALIATION IN VIOLATION OF TITLE VII OF
                  THE CIVIL RIGHTS ACT OF 1964

                                      31.

       Mr. Rives incorporates by reference the proceeding paragraphs as if

fully reinstated herein.

                                      32.


                                       8
  Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 9 of 11




       As set forth above, Plaintiff participated in statutory protected

activity when he served as a witness in his colleagues 2012 or 2013 EEO

complainant against Joseph Stankosky. Plaintiff further participated in EEO

activity when he filed an EEO complaint against Stankosky in 2018.

                                      33.

       Stankosky knew or reasonably should have known of Plaintiff’s

protected activity because he was called to participate in the investigations

for each Complainant.

                                      34.

       There exist a causal connection between Stankosky’s knowledge of

Plaintiff’s prior EEO activity and the materially adverse activity in that the

temporal proximity between Plaintiff’s 2018 EEO claim, his February 2019

letter of reprimand, and his July 2019 non selection are close.

                       COUNT IV
 HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII OF
              THE CIVIL RIGHTS ACT OF 1964

                                      35.

       Mr. Rives incorporates by reference the proceeding paragraphs as if

fully reinstated herein.

                                      36.

       Evidenced by Plaintiff’s prior EEO and Office of Special Counsel


                                       9
     Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 10 of 11




   Complaints, at no point did Plaintiff welcome being harassed or denied

   opportunities for advancement.

                                         37.

           That Plaintiff was repeatedly denied opportunities for advancement,

   removed from his temporary position of NOM, and issued an unwarranted

   letter of reprimand.

                                         38.

           Plaintiff contends the harassment he suffered was sufficiently

   pervasive to affect a term and condition of employment.

                                         39.

           Defendant knew of about the harassment Plaintiff endured because

      Management played a role in its facilitation.



                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands a TRIAL BY JURY and that the following

relief be granted:

          A. That this Court take jurisdiction of this matter and Plaintiff’s 2019

             EEO claim when a Right to File Civil Action is issued.

          B. That the Court award lost compensation, economic benefits of

             employment in the amount determined by the trier of fact.


                                         10
Case 1:21-cv-03023-LMM-CMS Document 1 Filed 07/27/21 Page 11 of 11




    C. That the Court award Plaintiff the cost of litigation in this action

       and his reasonable attorney’s fees.

    D. That the Court grant Plaintiff the right to have a trial by the jury on

       all the issues triable to a jury; and

    E. That the Court grant such additional relief as the Court deems

       proper and just.



       Respectfully submitted on this 27th day of July 2021




                                                      Southworth PC



                                               ____________________
                                               Jesse L. Kelly
                                               Georgia Bar No. 935869
                                               Southworth P.C.
                                               1100 Peachtree Street NE, Suite 200
                                               Atlanta, GA 30309
                                               Phone: (404) 585-8095
                                               Fax: (404) 393-4129
                                               jesse@southworthpc.com
                                               Attorney for John W. Rives.




                                     11
